"t
                                                      * ., ;'*i1

         lJntbt @nitp! $ltutes @ourt of ftltrul @luims
                                        No. 15-1236G
                                   Fifed: January 14,2016
                           *******
                                                                              FILED
    ROBERT E. COTNER,
                                                                             JAN   I   tr   2016
                           Plaintiff.                                      U.S, COURT OF
                  v.                                                      FEDERAL CLAIMS

    STATE OF OKLA., et al., UNKNOWN
    AGENTS, AND CO-CONSPIRATORS,
    et al.,r:
                         Defendants.
    *********

         Robert E. Cotner, Lexington, OK, p1q se.
       Kara M. Westercamp, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for defendant. With her were
Robert E. Kirschman, Jr., Director, Commercial Litigation Branch, and Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, Civil Division, Washington, D.C



1   Plaintiffs complaint lists as "plaintiff Robert Cotner as "Relator," and plaintiff and the
United States as "Plaintiffs." Plaintiff lists the "State of Okla., et al., Unknown Agents, and
Co-Conspirators, et a|.," as "Defendants." Pursuant to Rule 10(a) (2015) of the Rules of
the United States Court of Federal Claims (RCFC), however, all claims in the United
States Court of Federal Claims must have "the United States designated as the party
defendant." RCFC 10(a); see also 28 U.S.C $ 1a91(a)(1) (2012). fhe United States
Supreme Court has indicated, for suits filed in the United States Court of Federal Claims
and its predecessors, "if the relief sought is against others than the United States the suit
as to them must be ignored as beyond the jurisdiction of the court." United States v.
Sherwood, 312 U.S. 584, 588 (1941) (citation omitted); see also Kurt v. United States,
1 03 Fed. Cl. 384, 386 (2012). Stated differently, "the onlv proper defendant for any matter

before this court is the United States, not its ofiicers, nor any other individual."
Stephenson v. United States,58 Fed. Cl. 186, 190 (2003); see also United States v.
Sheruood, 312 U.S. at 588; Mav v. United States, 80 Fed. C|.442,444 ("Jurisdiction'
then, is limited to suits against the United States."), affd,293 F. App'x 775 (Fed. Cir.),
reh's and reh'q en banc denied (Fed. Cir. 2008). lt is, therefore, well-established that this
court does not have jurisdiction to hear any claims against defendants other than the
United States.
                                          ORDER
HORN. J.


       On October 22,     2015,4      se plaintiff, Robert Cotner, filed a pro se, "FALSE-
CLAIMS-ACT-SUIT QUI-TAM-SUIT-EQB-U.S. GOVERNMENT."2 Plaintiffs complaint
begins: "This case involves fraud against the United States, a continuing wrong suit, in-
behalf-of the United States. Plaintiff alleges that

       Defendants have a pattern of fraudulent conduct involving improperly
       obtained grants, funds and payments from the United States under U.S.
       Government Funded Programs, contracts awarded to the State of Okla,
       and/or several of its state agencies, amounting to more than $500 million
       dollars. Defendants run two set of books, one hidden from the public and
       U.S. Government, and have submitted duplicate proposals, bills and claims
       to different federal agencies, billed different federal agencies for the same
       work, and for work that was not done, and have falsified and manipulated
       work sheets, time sheets, logs, suppliers logs, to bill for non-existent work,
       or false expenses and time spend on contracts to the United States.

Plaintiff claims that "a total of more than $1.29 billion dollars (up to $2.29 billion) is owed
the United States Government by Defendants, their agents, unknown Co-Defendants,
and Co-Conspirators, to-date, includino fraudulent military contracts, state wide." For
example, plaintiff claims that "100% of the multi-state class-action tobacco settlement with
Okla. and funds paid Okla., were based on false, fraudulent documentation, and have
been stolen from the class-plaintiffs, misused, misspent, by false and fraudulent
documentations provided to this U.S. Government Court. (One billion is in trust, owed !9
the U.S. Government)." Elsewhere in his complaint, plaintiff alleges that "this case will
prove that the United States paid to Defendants fraudulent claims of l!9tr! $500 million
dollars, to more than 't .7 billion dollars, to which Defendants were not entitled, enlL
plaintiffs seek refunds, damages, and penalties totaling more than $5 billion dollars, unde!
the False Claims Act, and under other legal theories."

       Finally, plaintiff seeks "in behalf of the United-States-Government, Relator Robert
Cotner, request this case be fully investigated, aad set for a jury trial, without delay, before
Defendants can cause his death (they tried in May 2014, and twice in 2015)."3



2 Capitalization, emphasis, grammar, punctuation, and other errors are quoted in this
Order as they appear in plaintiffs submission.

3 The court is without authority to grant plaintiffs request for a jury trial. "'lt has long been
settled that the Seventh Amendment right to kial by jury does not apply in actions against
the Federal Government."'Cox v. United States, 105 Fed. Cl.213,216 n.10 (quoting
Lehman v. Nakshian, 453 U.S. 156, 160 (1981)), appeal dismissed (Fed. Cir. 2012).
                                       DlscussloN

        The court recognizes that plaintiff is proceeding pro se, without the assistance of
counsel. When determining whether a complaint filed by a pro se plaintiff is sufficient to
invoke review by a court,      p g    plaintiffs are entitled to liberal construction of their
pleadings. See Haines v. Kerner, 404 U.S. 519, 520-21 (requiring that allegations
contained in a pro se complaint be held to "less stringent standards than formal pleadings
drafted by lawyers"), reh'o denied, 405 U.S. 9a8 (972); see also Erickson v. Pardus, 551
U.S.89,94(2007); Huohesv. Rowe,449 U.S.5,9-10 (1980); Estellev. Gamble,429
U.S. 97, 106 (1976), reh'q denied, 429 U.S. 1066 (1977); Matthews v. United States, 750
F.3d 1320, 1322(Fed.Cn.2014); Diamond v. United States, 115 Fed. C|.516, 524,atfd,
603 F. App'x 947 (Fed. Cir.), cert. denied 135 S. Ct. 1909 (2015). "However, "'[t]here is
no duty on the part of the trial court to create a claim which [the plaintiffj has not spelled
out in his [or her] pleading.""'Lenqen v. United States, 100 Fed. Cl. 317, 328 (2011')
(alterations in original) (quoting Scoqin v. United States,33 Fed. C|.285,293 (1995)
(quoting Clarkv. Nat'l Travelers Life lns. Co.,518 F.2d 1167,1169 (6th Cir. 1975))); see
also Bussie v. United States, 96 Fed. Cl. 89, 94, aff d, 443 F. App'x 542 (Fed. Cir. 201 1);
Minehan v. United States, 75 Fed. Cl.249,253 (2007).'While a pro se plaintiff is held to
a less stringent standard than that of a plaintiff represented by an attorney, the pro se
plaintiff, nevertheless, bears the burden of establishing the Court's jurisdiction by a
preponderance of the evidence." Riles v. United States, 93 Fed. Cl. 163, 165 (2010) (citing
Huqhes v. Rowe, 449 U.S. at 9 and Tavlor v. United States, 303 F.3d 1357, 1359 (Fed.
Cir.) ("Plaintiff bears the burden of showing jurisdiction by a preponderance of the
evidence."), reh'q and reh'o en banc denied (Fed. Cir. 2002)); see also Shelkofskv v.
 United States, 119 Fed. Cl. 133, 139 (2014) ("[Wlhile the court may excuse ambiguities
 in a pro se plaintiffs complaint, the court 'does not excuse [a complaint's] failures."'
 (quoting Henke v. United States,60 F.3d 795,799 (Fed. Cir. 1995)); Hanis v. United
 States, 113 Fed. Cl. 290,292 (2013) ("Although plaintiffs pleadings are held to a less
stringent standard, such leniency 'with respect to mere formalities does not relieve the
 burden to meet jurisdictional requirements."' (quoting Minehan v. United States' 75 Fed.
 Cl. at 253).

Subiect Matter J urisdiction

       It is well established that "'subject-matter jurisdiction, because it involves a court's
power to hear a case, can never be forfeited or waived."' Arbauqh v. Y & H Coro., 546
U.S. 500, 514 (2006) (quoting United States v. Cotton, 535 U.S. 625, 630 (2002))
"[F]ederal courts have an independent obligation to ensure that they do not exceed the
scope of their jurisdiction, and therefore they must raise and decide jurisdictional
questions that the parties either overlook or elect not to press." Henderson ex rel.
Henderson v. Shinseki,562 U.S. 428,434 (2011); see also Gonzalezv. Thaler, 132 S.
Ct. 641, 648 (2012) ("When a requirement goes to subjecfmatter jurisdiction, courts are
obligated to consider sua sponfe issues that the parties have disclaimed or have not
presented."); Hertz Corp. v. Friend, 559 U.S. 77,94 (2010) ("Courts have an independent
obligation to determine whether subject-matter jurisdiction exists, even when no party
challenges it." (citing Arbauqh v. Y & H Com., 546 U.S. at 514)); Special Devices, Inc. v.
OEA. lnc., 269 F.3d 1340, 1342 (Fed. Cir. 2001) ('[A] court has a duty to inquire into its
jurisdiction to hear and decide a case." (citing Johannsen v. Pav Less Druo Stores N.W..
 |nc.,918 F.2d 160, 161 (Fed. Cir. 1990)); View Enq'o. lnc. v. RoboticVision Svs.. lnc.,
 115 F.3d 962, 963 (Fed. Cir. 1997) ("[C]ourts must always look to their jurisdiction,
whether the parties raise the issue or not."). "Objections to a tribunal's jurisdiction can be
 raised at any time, even by a party that once conceded the tribunal's subjecfmatter
jurisdiction over the controversy." Sebelius v. Auburn Req'l Med. Ctr., 1 33 S. Ct. 817 ,824
 (2013); see also Arbauqh v. Y & H Corp., 546 U.S. at 506 ("The objection that a federal
court lacks subject-matter jurisdiction . . . may be raised by a party, or by a court on its
own initiative, at any stage in the litigation, even after trial and the entry of judgment.");
 Cent. Pines Land Co.. L.L.C. v. United States,697 F.3d 1360, 1364 n.1 (Fed. Cn.2012)
 ("An objection to a court's subject matter jurisdiction can be raised by any party or the
 court at any stage of litigation, including after trial and the entry of judgment." (citing
Arbauqh v. Y & H Corp., 546 U.S. at 506-07)); Rick's Mushroom Serv.. lnc. v. United
 States, 521 F.3d 1338, 1346 (Fed. Cir. 2008) ("[A]ny party may challenge, or the court
 may raise sua sponte, subject matter jurisdiction at any time." (citing Arbauqh v' Y & H
 Corp., 546 U.S. at 506; Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir.), reh'q
 and reh'q en banc denied (Fed. Cir. 2004), cert. denied, 545 U.S. 1127 (2005); and
 Fanninq, Phillips & Molnar v. West, 160 F.3d 7'17 ,72O (Fed. Cir. 1998))); Pikulin v. United
 States, 97 Fed. Cl. 71,76, apoeal dismissed, 425 F. App'x 902 (Fed. Cir. 2011). In fact'
 "[s]ubject matter jurisdiction is an inquiry thatthis court must raise sua sponfe, even where
 . . . neither party has raised this issue." Metabolite Labs., lnc. v. Lab. Corp. of Am.
 Holdinqs,3TO F.3d 1354, 1369 (Fed. Cir.) (citing Textile Prods. lnc. v. Mead Corp., 134
F.3d 1481, 1485 (Fed. Cir.), reh'q denied and en banc suqqestion declined (Fed. Cir.),
 cert. denied, 525 U.S. 826 (1998)), reh'o and reh'q en banc denied (Fed. Cir' 2004)' cert.
 qranted in p[      sub. nom Lab. Corp. of Am. Holdinqs v. Metabolite Labs.. lnc'' 546 U.S.
975  (2005),   cert. dismissed as improvidentlv qranted, 548 U.S. 124 (2006); see also Avid
  tdentification svs.. lnc. v. crvstal lmport corp., 603 F.3d 967, 971 (Fed. Cir.) ("This court
 must always determine for itself whether it has jurisdiction to hear the case before it, even
 when the parties do not raise or contest the issue."), reh'o and reh'q en banc denied, 614
F.3d 1330 (Fed. Cir.2010), cert. denied, 131 S. Ct.909 (2011).

         Pursuant to the RCFC and the Federal Rules of Civil Procedure, a plaintiff need
only state in the complaint "a short and plain statement of the grounds for the court's
jurisdiction," and "a short and plain statement of the claim showing that the pleader is
entitled to relief." RCFC 8(a)(1), (2) (2015);Fed. R. Civ. P.8(aX1), (2) (2015);seealso
Ashcroft v. lqbal, 556 U.S. 662,677-78 (2009) (citing Bell Atl. Corp. v. Twomblv' 550 U.S'
 544, 555-57,570 (2007)). "Determination of jurisdiction starts with the complaint, which
 must be well-pleaded in that it must state the necessary elements of the plaintiffs claim,
 independent of any defense that may be interposed." Hollev v. United states, 124 F.3d
1462, 1465 (Fed. Cir.) (citing Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463
U.S. 1 (1983)), reh'q denied (Fed. Cir. 1997); see also Klamath Tribe Claims Comm. v.
 United States, 97 Fed. Cl. 203, 2OB (2011); Gonzalez-McCaullev lnv. Gro.. lnc. v. United
 states, s3 Fed. Cl. 710,713 (2010). "Conclusory allegations of law and unwarranted
 irferences of fact do not suffice to support a claim." Bradlev v. Chiron Corp., 136 F.3d
1317 , 1322 (Fed. Cir. 1998); see also McZeal v. Sprint Nextel Corp.' 501 F.3d 1354' 1 363
n.9 (Fed. Cn.2007) (Dyk, J., concurring in part, dissenting in part) (quoting C. Wright and
A. Miller, Federal Practice and Procedure S 1286 (3d ed.2004)). "A plaintiffls factual
allegations must 'raise a right to relief above the speculative level' and cross 'the line from
conceivable to plausible."'Three S Consultino v. United States, 104 Fed. Cl. 510,523
(2012) (quoting Bell Atl. Corp. v. Twomblv, 550 U.S. at 555), affd, 562 F. App'x 964 (Fed.
Cir.), reh'o denied (Fed. Cir. 2014). As stated in Ashcroft v. lqbal, "[a] pleading that offers
'labels and conclusions' or 'a formulaic recitation of the elements of a cause of action will
not do.' lBell Atl. Coro. v. Twomblv,l 550 U.S. at 555. Nor does a complaint suffice if it
tenders 'naked assertion[s]' devoid of 'further factual enhancement."' Ashcroft v. lqbal,
556 U.S. at 678 (quoting Bell Atl. Corp. v. Twomblv, 550 U.S. at 555).

       The Tucker Act grants jurisdiction to this court as follows:

       The United States Court of Federal Claims shall have jurisdiction to render
       judgment upon any claim against the United States founded either upon the
       Constitution, or any Act of Congress or any regulation of an executive
       department, or upon any express or implied contract with the United States,
        or for liquidated or unliquidated damages in cases not sounding in tort.

28 U.S.C. S 1491(aXl). As interpreted by the United States Supreme Court, the Tucker
Act waives sovereign immunity to allow jurisdiction over claims against the United States
(1) founded on an express or implied contract with the United States, (2) seeking a refund
from a prior payment made to the government, or (3) based on federal constitutional,
statutory, or regulatory law mandating compensation by the federal government for
damages sustained. See United States v. Navaio Nation, 556 U.S. 287' 289-90 (2009);
United States v. Mitchell,463 U.S.206,216 (1983); see also Greenlee Qntv.-Ariz. v
Uniteo states,487 F.3d 871,875 (Fed. Cir.), reh'q and reh'q en bancdenied (Fed. cir.
2OOZ), I!. denied, 552 U.S. 1142 (2OOB); Palmer v. United States' 168 F.3d 1310, 1314
(Fed. Cir. 1999).

     As noted above, plaintiff's complaint is titled: 'FALSE-CLAIMS-ACT-SUIT QUI-
TAM-SUIT-EoB-U.S. GOVERNMENT.'The United states court of Federal claims does
not jurisdiction over qui tam suits, "because gul fam suits may only be heard in the district
courts." LeBlanc v. United States,50 F.3d 1025, 1031 (Fed. Cir. 1995); see also
Meschokowv. United States, 109 Fed. C|.637,645 (2013); Capelouto v., United States.
gg pea. cl. 682, 690 (201 1) (citing LeBlanc v. United states, 50 F.3d at 1 031) ("lt is clear
. . . that all qui tam suits brought under the False Claims Act must be filed in the district
courts."). Likewise, as noted by a Judge of this court,

       the Court of Federal Claims does not have jurisdiction over claims under
       the False Claims Act, 31 U.S.C. SS 3729-3733, "because monetary
        recovery from the government for such claims is only authorized for qui tam
                  g
        plaintiffs,     31 U.S.C. S 3730(d), and the [United States Court of Appeals
        for the Federal Circuitl has held that such 'qui tam suits may only be heard
        in the district courts."'



                                               5
Griffin v. United States,96 Fed. Cl. 1, 8 (2010) (quoting Schweitzerv. United States,82
Fed. Cl. 592, 595-96 (2008) (quoting LeBlancv. United States,50 F.3d at 1031)), aopeal
dismissed, 454F. App'x 899 (Fed. Cir.2011) (alteration in original). Therefore, plaintiff
may not bring a qui tam case in this court on behalf of the United States. Despite his belief
to the contrary, plaintiff is not acting on behalf of the United States in this action or in this
court. Plaintiff has not raised any allegations in his complaint that are within the jurisdiction
of the court, and his complaint is dismissed.4

         After plaintiff filed his complaint, both plaintiff and defendant submitted documents
which were not in compliance with the RCFC. Plaintiff first submitted a DEATH BED
AFFIDAVIT' and "First Draft PRSS RELEASE,'which the Clerk's Office did not file and
which the court ordered returned to the plaintiff because the court was unsure as to the
intention of Dlaintiffs submission and it was not clear as to which of his claims, or to what
provision of the RCFC, the submission was responsive. Subsequently, plaintiff again
submitted a "DEATH-BED-AFFIDAVIT lN-SUPPORT-OF CLAIMS,' which, once again,
the Clerk's Office did not file the submission, as there is no provision in the Rules of the
United States Court of Federal Claims for plaintiffs attempted filing. At the same time,
plaintiff provided a separate notice, titled "NOTICE-TO-JUDGE-HORN-AND-REQUEST."
Plaintiff stated that "Cotner is not suing the United States, Cotner is helping the United
States U      the State of Okla. There is no filing fee when the United States sues the State
of Okla." The court instructs the Clerk's Office to return as unfiled plaintiffs "DEATH-BED-
AFFIDAVIT IN-SUPPORT-OF CLAIMS," and plaintiffs "NOTICE-TO-JUDGE-HORN-
AND-REQUEST." Subsequently, the clerk's office also received from plaintiff a
submission titled: "EMERGENCY MOTION FOR APPOINTMENT OF SPECIAL-
MASTER AND EMERGENCY-IN-CAMERA DISCLOSURE . S 7O(h)-HEARING." L|KC
many of plaintiffs other submissions, plaintiff submitted only an original version of his
motion and is it not clear to the court to which provision of the RCFC the submission was
 responsive. Pursuant to RCFC 5.5(dX2) (2015), a party must file an original and two
cooies. Therefore, the court instructs the Clerk's Office to return the emergency motion
to olaintiff as unfiled.
    Plaintiff also submitted a "MOTION-FOR-NUNC-PRO-TUNC-AND-NOTICE-TO-
COURT.' Plaintiff motion states:




4 In the complaint, plaintiff alleged this case will prove that the United States paid to
Defendants fraudulent claims of from $500 million dollars, !g more than ''| .7 billion dollars,
to which Defendants were p! entitled, and plaintiffs seek refunds' damages, and
penalties totaling more than $5 billion dollars, under the False claims Act, and under
other legal theories." Aside from the citing to the False Claims Act, however, plaintiffdid
not articulate any other legal theories or suggestions for how jurisdiction would be proper
in this court.
      The Clerk has not corrected the heading in this case to show Cotner and
      the United States are United States are the joint plaintiff aoainst the Okla.
      State Defendants. Co-plaintiff Cotner request this correction.
                                         NOTICE

       It now appears that Plaintiff !g the common law lead aftorney for the United
       States A!91 Kara M. Westercamp of the U.S. Department of Justice is co-
       chair for olaintiffs.

       Lead common law attorney co-plaintiff Cotner did just request U.S. Justice
       Dept. attorneys, Eric Evan Laufgraban and Reginald Thomas Blades, Jr.
       whom share offices with Ms. Westercamp, to enter this case aqainst this
       defendant, State of Okla.
The court ORDERS the Clerk's Office to file plaintiffs "MOTION-FOR-NUNC-PRO-
TUNC-AND-NOTICE-TO-COURT. The court denies the motion as MOOT' as the court
has concluded this court lacks jurisdiction over plaintiffs complaint and, therefore, has
dismissed plaintiffs complaint. Additionally, as noted above, plaintiff is not a co-plaintiff
with the United States, nor the "lead common law attorney co-plaintiff."

      In between the flurry of submissions by plaintiff, defendant submitted to this court
a motion to dismiss plaintiffs complaint. Like plaintiff's submissions, defendant's
submission was not submitted in accordance with the RCFC, defendant provided only
one copy of the motion. Moreover, in a pro se case, a signature is required. counsel for
defendant, however, only submitted the motion with a "/s/" on the signature line. A      p
S9 case is not an electronic case, and defendant's counsel should take care
                                                                             to follow the
proper format when submifting a filing in a paper case. The Clerk's Office shall return
defendant's motion as unfiled.

ln Forma Pauperis

       Along with plaintiffs october 22, 2015 complaint, plaintiff attached an "Affidavit-
for-Forma-Pauperis" which stated in full:

       The United States Government, does not have to pay a filing fee, and as a
       relator in this False-Claims-Act-Suit suing in behalf of the U.S. Government,
       Relator Robert Cotner should be except also.

       l, Robert Cotner, under penalties of perjury, verifies Defendants have seized
       1 00% of all my funds since 1997, and will continue to do so until I die

       I have no access to any funds to pay any fee with.

      ln the court's November 16, 2015 Order, the court noted that plaintiffs october22,
2015 "Affidavit-for-Forma-Pauperis" was insufficient as an application to proceed in forma
pauoeris in the United States Court of Federal Claims and ordered plaintiff to pay the
rcquued filing fee of $400.00 or complete a proper application to proceed in forma
pauperis by December 1 ,2015. Plaintiff did neither, submitting an out of time application
to proceed in forma p.aupgllss on December 7,2015, and did not reflect that the
application had been served on defendant. Subsequent to plaintiff's out of time
submission, the court discovered that plaintiff has had more than three actions dismissed
as frivolous, and a prior application by plaintiff to proceed in forma pauperis had been
denied by another Judge of this court in a previous action. In an unpublished Order, that
Judge noted that "application of the Prison Litigation Reform Act of 1996 bars plaintiff
from proceedin g in forma paupen's unless he demonstrates he is under "'imminent danger
of serious physical injury."' Cotnerv. United States, No. 13407C (Fed. Cl. Nov.22' 20,|3)
(quoting 28 U.S.C. S 1915(g) (2012)).6 The Judge concluded plaintiffs "complaint is bereft
of sufficient facts to'plausibly suggest' he is in imminent danger." (quoting Bell Atl. Corp.
v. Twomblv, 550 U.S. 544,556 (2007). In the case cunently before this court, plaintiffs
complaint likewise did not suggest plaintiff is in imminent danger, although plaintiff sought


5As required by the application to proceed in forma pauoeris, plaintiff acknowledged that
he was a prisoner and submitted a certified copy of his trust fund account.

6   The in forma pauperis statute provides:

         In no event shall a prisoner bring a civil action or appeal a judgment in a
         civil action or proceeding under this section if the prisoner has, on 3 or more
         prior occasions, while incarcerated or detained in any facility, brought an
         action or appeal in a court of the United States that was dismissed on the
         grounds that it is frivolous, malicious, or fails to state a claim upon which
         ielief may be granted, unless the prisoner is under imminent danger of
         serious physical injury.

28 U.S.C. S 1915(g); Moore v. United States, 110 Fed. C\.424' a24 Q0'12'l; see also
Leamino v. United States , 114 Fed. Cl. 201 , 203 (2014) (citing 28 U.S.C. S 1915(g) (lf a
pflsonei has filed three or more suits or appeals that were dismissed as frivolous,
malicious, or failing to state a claim upon which relief may be granted, he is baned from
initiating further suits or appeals without first paying the filing fee, unless he is 'under
imminent danger of serious physical injury.' This is often refened to as the three-shikes
rule.") (footnote omitted). As noted by the United States District Court for the District of
New Jersey in 2009, "An examination of court records reveals plaintiff has filed numerous
civil actions in various federal courts. More than three of these actions have been
dismissed under23 U.S.C. SS 1915(e)(2) and 1915A." Cotnerv. F.B.l., No.09-4229' 2009
WL 3335063, -1 (D.N.J. Oct. 15, 2009). The United States District Court for the District
of New Jersey noted that, in an unpublished decision, the United States District Court for
the Eastern District of Oklahoma has previously indicated: "The court previously has set
forth the numerous instances in which plaintiffs civil rights actions have been dismissed
as frivolous or malicious or for failing to state a claim upon which relief may be granted.
He also has filed at least 45 actions in the United States District Court for the Northern
 District of Oklahoma, and several similar cases in the Western District of Oklahoma." ld.
(quoting Cotner v. Anderson, et al., Case No. 08-284 (Dkt. no. 4, E.D. Okla. July 31'
2008) (citations omitted).
for the case to be resolved expeditiously "before Defendants can cause his death (they
tried in May 2014, and twice in 2015)." Although plaintiff subsequently submitted improper
filings to the court titled "DEATH BED AFFIDAVIT," 'DEATH-BED-AFFIDAVIT lN-
SUPPORT-OF CLAIMS,' and "EMERGENCY MOTION FOR APPOINTMENT OF
SPECIAL-MASTER AND EMERGENCY-IN-CAMERA DISCLOSURE S 7O(h)-
HEARING,'this court finds that plaintiff's submissions lack sufficient facts to plausibly
establish that plaintiff is in imminent danger. Moreover, plaintiffls application to proceed
in forma pauperis, even if timely filed, would have been denied as plaintiff remains barred
from filing in this court. As plaintiff has been barred from proceeding in forma pauperis,
the court INSTRUCTS the Clerk's Office to require the filing fee payment before accepting
any further complaints from plaintiff, absent a substantiated showing that plaintiff is in
imminent danger.

       For all the foregoing reasons, plaintiffs complaint is DISMISSED. The Clerk of the
Court shall enter JUDGMENT consistent with this Order.


                                                               //
       IT IS SO ORDERED.


                                                       "MARIAN BLANK HORN
                                                               Judge